Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to remark and amendment filed on 4/6/2022.
b.    	Claims 1-6 and 9-22 are allowed.

Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1-6 and 9-22 are allowed as the prior art of record, the combined teaching of MEISTER and RANGASAMY and Kushwah fails to disclose the features in a particular manner as claimed.
	MEISTER discloses protecting data stored on a storage system through the use of different storage levels, including: creating a snapshot of a dataset stored on a storage system, wherein the snapshot includes user data and metadata, and wherein the metadata describes the storage layout of the dataset, offloading the snapshot to a first storage level storage system, and migrating, in accordance with a lifecycle policy, the snapshot from the first storage level storage system onto a second storage level storage system. 
	RANGASAMY discloses systems and methods of orchestrating recoveries of virtual machines protected by a data management systems from a primary system to a secondary system, such that performing the recoveries depends on relationships between the virtual machines. First data indicative of a recovery plan associated with a failover of at least one group of virtual machines is received. The recovery plan includes an application group with data indicative of a hierarchical relationship between the virtual machines wherein each of the virtual machines is associated with an order based on the second data. A plurality of sequences is created in the application group to designate an order of executing a plurality of recoveries for each of the virtual machines. A first recovery is executed in parallel for each of the virtual machines associated with a first sequence and a subsequent recovery is executed in parallel for each of a subsequent set of sequences. 
	Kushwah discloses a storage appliance can be designed to facilitate efficient restore of multiple backed up files in a system that allows files to share data blocks. A data management application or storage OS names data blocks and communicates those names to the storage appliance when backing up to or through the storage appliance. The storage appliance can leverage the data block names when restoring a group of files by restoring at data block granularity instead of file granularity. Restoring at the granularity of the data blocks by their names allows the storage appliance to avoid repeatedly sending a same data block to the restore requestor (e.g., a storage OS or data management application) while still instructing the restore requestor how to reconstruct the corresponding file(s) with mappings between valid data ranges and the named data blocks.
	However, the combined teaching of MEISTER and RANGASAMY and Kushwah fails to teach  to receive a request to restore a given snapshot of a plurality of snapshots from a cloud storage platform to a storage array; to download a first metadata file corresponding to the given snapshot from the cloud storage platform; to write data corresponding to the given snapshot to the storage array; to download an additional metadata file corresponding to a previous snapshot of the plurality of snapshots with respect to the given snapshot; to compare the first metadata file and the additional metadata file to determine whether one or more offsets in the additional metadata file are present in the first metadata file; to write to the storage array data corresponding to any of the one or more offsets determined to be absent from the first metadata file; and to add to the first metadata file the one or more offsets determined to be absent from the first metadata file, wherein said at least one processing platform is further configured to send the plurality of snapshots to the cloud storage platform for storage on the cloud storage platform; and wherein, in sending the plurality of snapshots to the cloud storage platform for storage, said at least one processing platform is configured: to read data corresponding to respective ones of the plurality of snapshots from the storage array; and to compress the data corresponding to the respective ones of the plurality of snapshots using a minimum data block size.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168